THE COURT.
In the above-numbered cases of the same title, motions have been made to recall the remittiturs after their issuance pursuant to final judgment.  The main ground on which they were made is that the purported order of dismissal of the proceedings as contained in the minuté entry of date August 11, 1936, in the case of Samuel L. Carpenter, Jr., Insurance Commissioner of the State of California, v. The Pacific Mutual Life Insurance Company of California, a Corporation, ante, p. 704 [96 Pac. (2d) 196] (No. L. A. 17175), rendered void all proceedings and orders had and taken thereafter, including the final judgments of this court, and of the Supreme Court of the United States, referred to in the opinion on the motion to afSrm the order of correction in ease No. L. A. 17175.
In view of the fact that the order of correction in case No. L. A. 17175 has been affirmed (this day) ante, page 704 [96 Pac. (2d) 796], it necessarily follows that the motions to recall the remittiturs should be denied.
The motions are and each is denied.